J-A09002-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                      Appellee           :
                                         :
                v.                       :
                                         :
 THOMAS KEITH PARK                       :
                                         :
                      Appellant          :
                                         :       No. 1116 WDA 2018

                 Appeal from the Judgment Entered July 12, 2018
                in the Court of Common Pleas of Allegheny County
               Criminal Division at No(s): CP-02-CR-0013714-2001

BEFORE:       SHOGAN, J., MURRAY, J., AND STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:
                                        FILED AUGUST 31, 2020
    I join the learned Majority in its analysis of Appellant’s first issue on

appeal. For the reasons stated by the Majority, the revocation court did not

abuse its discretion in imposing a confinement sentence. With regard to

Appellant’s second issue, the length of sentence, had I been sitting as the

revocation judge, I would not have issued such a harsh sentence. But the

standard of review is not “what would I have done?” The standard is abuse of

discretion and I cannot conclude that the revocation court abused its

discretion.




* Retired Senior Judge assigned to the Superior Court.